Per Curiam
The petitioner, appearing pro se, seeks an alternative writ of mandate to compel Russell E. Stewart, Judge of the Circuit Court of Madison County, to show cause, if any, why he should not set a date for hearing of his petition for error coram nobis.
*697The relief sought relates to a proceeding in an inferior court. No certified copies of pleadings, orders and entries pertaining to the subject matter accompany the petition, hence it does not comply with Rule 2-35 of this court, 1954 Edition. For this reason the petition is dismissed.
Note. — Reported in 143 N. E. 2d 275.